DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 8 August 2022 is hereby acknowledged. Claims 13-21 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are not necessitated by applicant’s amendment filed on 8 August 2022. For this reason, the present action is made non-final.

Claim Rejections - 35 USC § 103
Claims 13-15, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-280624 A (“Wakabayashi”) as evidenced by JP 2004-204144 A (“Sakamoto”) and US 2011/0279546 (“Kihara”).
	As to claims 13 and 14, Wakabayashi teaches a sizing agent adhered to carbon fiber filament number of 12000, thus a carbon fiber bundle (paras. 0078, 0079). While Wakabayashi is silent as to the spontaneous dispersion ratio, this is a measurement of the wettability of the bundle in a matrix resin. Wakabayashi, moreover, teaches sizing agent compositions having the same composition as taught by applicant.
Wakabayashi teaches, as example 16, Table 3-2, the use of EPU-78-11, which as evidenced by JP 2004-204144 A, has the structure 

	
    PNG
    media_image1.png
    251
    490
    media_image1.png
    Greyscale

(paras. 0036-0038). The aforementioned structure contains the structure of formula (1-1) where X is a divalent aromatic group, and R1 and R2 are hydrogen and methyl group, and since the total of n1 and n2is 50 to 60, includes a component where n is an integer from 1 to 50, and therefore meets the recitation of component A-1 which is the same as required by claim 14. The composition of Example 16 further teaches the use of epoxy E157S70, which as shown in applicant’s specification, para. 0112, table 1, is a bisphenol A novolac type epoxy resin that meets the recitation of component (B). In addition, Kihara, paras. 0027, 0057 evidences that epoxy resin 157S70 meets recited formula (3) of component (B) where R3 and R4 are methyl, and p is 2, and therefore meets component B. Example 16 further teaches the use of epoxy resin Epikote 807, which is a bisphenol epoxy resin (para. 0046), and therefore meets the recitation of component C.
Example 16 of Wakabayashi teaches 0.7 % of the sizing agent adhered to carbon fiber in the bundle (Table 3-2), which is within the range. Furthermore, Wakabayashi teaches that wettability of the carbon fiber can be improved with a sizing agent in the range of 0.1 to 5.0% by mass of the carbon fiber (para. 0063). Since the example 16 of Wakabayshi is at the lower end of that range, it would be reasonable to expect that adjusting the amount of the sizing agent on the carbon fiber would increase the wettability (dispersibility) in a matrix resin, including to the recited spontaneous dispersibility.
Wakabayashi does not recite the relative amounts of the three components. However, Wakabayashi teaches amounts of component (A) (corresponding to recited component (B)), component (B) (corresponding to recited component (A)), and component (C) (corresponding to recited component (C)) as 20 to 80 mass percent, 10 to 50 mass percent, and 10 to 40 mass percent, which overlap the recited ranges of for recited components A, B, and C in claims 13 and 14, and the total of the ranges of components (A) and (B) substantially overlaps the recited total of components A and C (see paras. 0029-0030). 
Wakabayashi does not discuss the spontaneous dispersibility under the testing protocol outlined therein. However, Wakabayashi teaches that adjusting the amounts of the three components promotes the expansion wetting in the impregnated matrix resin (para. 0031). Given the identity of the components and overlap of ranges, it would be an obvious modification of Wakabayashi, including the recited components, adjusting the amounts, including amounts within the recited ranges, so as to provide high dispersibility of the treated carbon fiber bundles.
As to claims 15 and 17, Wakabayashi teaches impregnating the carbon fiber, that is a bundle with thermosetting resin (para. 0080), and heating and curing (para. 0083).
As to claims 19 and 20, Wakabayashi teaches the use of Epon 828 and 807, which are the same component (table 3-2), which are the same used by applicant, and therefore are presumed to have the recited viscosity, epoxy equivalent weight and number average molecular weight required by claims 19 and 20.
As to claim 21, Wakabayashi teaches a sizing agent adhered to carbon fiber filament number of 12000, thus a carbon fiber bundle (paras. 0078, 0079). While Wakabayashi is silent as to the spontaneous dispersion ratio, this is a measurement of the wettability of the bundle in a matrix resin. Wakabayashi, moreover, teaches sizing agent compositions having the same composition as taught by applicant.
Wakabayashi teaches, as example 16, Table 3-2, the use of EPU-78-11, which as evidenced by JP 2004-204144 A, has the structure 

	
    PNG
    media_image1.png
    251
    490
    media_image1.png
    Greyscale

(paras. 0036-0038). The aforementioned structure contains the structure of formula (1-1) where X is a divalent aromatic group, and R1 and R2 are hydrogen and methyl group, and since the total of n1 and n2is 50 to 60, includes a component where n is an integer from 1 to 50, and therefore meets the recitation of component A-1 which is the same as required by claim 14. The composition of Example 16 further teaches the use of epoxy E157S70, which as shown in applicant’s specification, para. 0112, table 1, is a bisphenol A novolac type epoxy resin that meets the recitation of component (B). In addition, Kihara, paras. 0027, 0057 evidences that epoxy resin 157S70 meets recited formula (3) of component (B) where R3 and R4 are methyl, and p is 2, and therefore meets component B. Example 16 further teaches the use of epoxy resin Epikote 807, which is a bisphenol epoxy resin (para. 0046), and therefore meets the recitation of component C.
	Wakabayashi teaches the use of a anionic or nonionic surfactant (paras. 0049-0050).
Example 16 of Wakabayashi teaches 0.7 % of the sizing agent adhered to carbon fiber in the bundle (Table 3-2), which is within the range. Furthermore, Wakabayashi teaches that wettability of the carbon fiber can be improved with a sizing agent in the range of 0.1 to 5.0% by mass of the carbon fiber (para. 0063). Since the example 16 of Wakabayshi is at the lower end of that range, it would be reasonable to expect that adjusting the amount of the sizing agent on the carbon fiber would increase the wettability (dispersibility) in a matrix resin, including to the recited spontaneous dispersibility.
Wakabayashi does not recite the relative amounts of the three components. However, Wakabayashi teaches amounts of component (A) (corresponding to recited component (B)), component (B) (corresponding to recited component (A)), and component (C) (corresponding to recited component (C)) as 20 to 80 mass percent, 10 to 50 mass percent, and 10 to 40 mass percent, which overlap the recited ranges of for recited components A, B, and C in claim 19, and the total of the ranges of components (A) and (B) substantially overlaps the recited total of components A and C (see paras. 0029-0030). 
Wakabayashi does not discuss the spontaneous dispersibility under the testing protocol outlined therein. However, Wakabayashi teaches that adjusting the amounts of the three components promotes the expansion wetting in the impregnated matrix resin (para. 0031). Given the identity of the components and overlap of ranges, it would be an obvious modification of Wakabayashi, including the recited components, adjusting the amounts, including amounts within the recited ranges, so as to provide high dispersibility of the treated carbon fiber bundles, and as such achieve the recited spontaneous dispersibility.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-280624 A (“Wakabayashi”) as evidenced by JP 2004-204144 A (“Sakamoto”) and US 2011/0279546 (“Kihara”) as applied to claim 13, further in view of US 2006/0099366 (“Takemoto”).
	Wakabayashi teaches the use of carbon fiber with sizing agents, including bundles, and teaches impregnating the carbon fiber, that is a bundle with thermosetting resin (para. 0080), and heating and curing (para. 0083), but does not teach filament winding or a pressure vessel. However, it is known from Takemoto that carbon fiber reinforced composites using carbon fiber and thermosetting matrix resins can be used to form pressure vessels by the filament winding method (para. 0004, paras. 0051-0054, showing use of carbon fiber, 0063-0065). As such, using the carbon fiber to form pressure vessels by filament winding using a matrix resin is an obvious end use of sized carbon fibers.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-280624 A (“Wakabayashi”) as evidenced by JP 2004-204144 A (“Sakamoto”) and US 2011/0279546 (“Kihara”) as applied to claim 14, further in view of US 2006/0099366 (“Takemoto”).
	Wakabayashi teaches the use of carbon fiber with sizing agents, including bundles, and teaches impregnating the carbon fiber, that is a bundle with thermosetting resin (para. 0080), and heating and curing (para. 0083), but does not teach filament winding or a pressure vessel. However, it is known from Takemoto that carbon fiber reinforced composites using carbon fiber and thermosetting matrix resins can be used to form pressure vessels by the filament winding method (para. 0004, paras. 0051-0054, showing use of carbon fiber, 0063-0065). As such, using the carbon fiber to form pressure vessels by filament winding using a matrix resin is an obvious end use of sized carbon fibers.

Response to Arguments
Applicant’s arguments with respect to claim(s) 13-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Office, on further consideration of the art, found that Wakabayashi, while not necessarily exemplifying the recited amounts of components, contains further teachings at paras. 0029-0030 concerning the ranges of the relative components, and moreover, teaches adjustment of such parameters for improving wetting (dispersibility) in matrix resins. For this reason, the claims have been reconsidered to be obvious over Wakabayashi. Furthermore, while spontaneous dispersibility is not measured in the same manner, the teachings of Wakabayashi, which include the same components as recited and overlapping amounts, and rationale to increase dispersibility, is sufficient to render the claims obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764